DETAILED ACTION
This office action is in response to applicant’s filing dated August 15, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 6-9, 23-26, 42, 44, and 45 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 15, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 2, 6, 8, 9, 23-26, 42, 44, and 45; and cancelation of claim(s) 3-5, 10-22, 27-41, and 46-59.  
Applicants elected without traverse (i) ketamine as the agent species, (ii) PMS as the menstrually related disorder species, and (iii) irritability as the menstrually related symptom in the reply filed on October 28, 2021.  The requirement is still deemed proper.  Claim(s) 10-17 remain withdrawn.
In order to accelerate prosecution, examination has been expanded to the following species: premenstrual dysphoric disorder (PMDD) and anxiety, because PMDD and anxiety were identified during the prior art search.
Claims 1, 2, 6-9, 23-26, and 42-45 are presently under examination as they relate to the elected species: (i) ketamine, (ii) PMS, and (iii) irritability, and expanded species PMDD.

Priority
The present application is a 371 of PCT/US17/63836 filed on November 30, 2017, which claims benefit of US Provisional Application Nos 62/427,814 and 62/568,488 filed on November 30, 2016 and October 5, 2017, respectively.  The effective filing date of the instant application is November 30, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 9, 23-25, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1, cited in a previous Office Action) in view of Erickson et al (US 2015/0196501 A1, cited in a previous Office Action).
Regarding claims 1, 2, 6, 8, and 9, Weg teaches a method for treating the development of anxiety in a subject comprising administering an NMDA receptor antagonist (claim 1) wherein the NMDA receptor antagonist comprises ketamine (claim 2).  Weg further teaches "anxiety" refers to an emotional state of apprehension or other unease that is distressing or otherwise unpleasant to a person; anxiety may also occur comorbidly with other mental disorders or may be a symptom of them, such as in premenstrual dysphoric syndrome [0005].  Weg further teaches the method comprises the administration of the anxiolytic agent by a variety of routes including transmucosal [0023].  Thus, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising administering ketamine, including via transmucosal administration.  
Regarding the elected menstrually related disorder species, PMS, PMDD is a form of PMS as evidenced by Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37).  Freeman teaches premenstrual dysphoric disorder is a severe dysphoric form of PMS (abstract).  Thus, PMDD reads on PMS.
Weg does not explicitly teach the amount of ketamine is enantiomerically pure S-(+)-ketamine.
However, Erickson teaches emerging evidence supports the use of ketamine for treatment of mood, anxiety, and expressive symptoms in children with bipolar disorder [0022] and that the composition may comprise racemic ketamine, the composition may comprise S-ketamine, or the composition may comprise greater than 99% of the S enantiomer of ketamine [0032].  Thus, Erikson establishes that S-ketamine is useful for treating anxiety and is safe for use in children.

Regarding the amounts of ketamine of instant claims 1, 8, and 44, Erickson teaches emerging evidence supports the use of ketamine for treatment of mood, anxiety, and expressive symptoms in children with bipolar disorder [0022], ketamine is compounded into a mucosal atomization device which delivers 20 mg of atomized ketamine per 0.1 cc spray; the subject will self-administer (or administer with the help of a caregiver) ketamine every four to seven days; on the first administration, 2 sprays are administered; on subsequent administration days, one spray will be added to the dosage, unless the subject reaches treatment response as described herein [0040] and subject measures include Anxiety Depression and Mood Scale [0041].  Moreover, Erickson teaches a composition comprising ketamine [0031], wherein the composition is administered weekly, every two to seven days or on a daily basis [0034], the composition may be administered in an escalating dose [0034], wherein the dose administered comprises 20 to 120 mg ketamine, such dosage may be administered at regular intervals, for example daily, weekly, or every 1 to 7 days, every 2 to 6 days, every 3 to 5 days, or any combination thereof, the dosage may vary among individuals and may generally be a weekly dose with a supplemental dosage as needed [0035].  Moreover, Erickson teaches ketamine doses ranging from 30-120 mg per dose in 12 youth ages 6 to 19 years in open-label study resulted in improved symptoms in bipolar disorder.
As such, since Weg teaches a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; and since Erickson teaches ketamine is known in the art to treat mood, anxiety, and expressive symptoms, that doses of 30-120 mg are known to be safe to administer to children, and that  outcomes in Anxiety Depression and Mood Scale are measured as a treatment outcome at these doses,  it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to children.  

Similarly, regarding claims 23 and 24, Weg teaches a method of treating, ameliorating or preventing the onset of anxiety in a subject comprises administering to such subject an NMDA receptor antagonist; the NMDA receptor antagonist may comprise ketamine and its pharmaceutically acceptable salts, and is administered as a premedication; instances of use in this manner include administration prior to an anxiety causing event (abstract).  It would have been prima facie obvious to treat premenstrual dysphoric syndrome wherein the symptom is anxiety to initiate treatment with ketamine just prior to the appearance of anxiety or following the appearance of anxiety, since Weg teaches ketamine is useful for treating anxiety that is a symptom of premenstrual dysphoric syndrome and ketamine is useful for treating, ameliorating or preventing the onset of anxiety.
Regarding claims 25 and 26, Erickson teaches a randomized double-blind, placebo-controlled parallel group pilot study of four ascending doses of intranasal ketamine with open-label extension [0085], all visits were at least 4 days apart, with maximum of 8+/-2 days between visits [0087], subjects are age ≥12 and <31 years old [0062], ketamine will be compounded into a mucosal atomization device which delivers 10 mg of atomized ketamine per 0.1 cc spray, in Phase 1, participants will self-administer 2 sprays at visit 1, 4 sprays at visit 2, 6 sprays at visit 3, and 8 sprays at visit 4, unless subject reaches treatment response, prior to Phase 2, all subjects will undergo a 2 week wash-out period, in Phase 2, all patients will receive active drug in ascending doses of 20 mg at week 1, 40 mg week 2, 60 mg week 3, 80 mg week 4, unless subject reaches treatment response [0088], and outcome measures include Anxiety Depression and Mood Scale [0092].  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the treatment regimen and doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to humans and to measure Anxiety Depression and Mood Scale outcomes and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 1, 2, 6, 8, 9, 23-25, and 44 with a reasonable expectation of success.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1, cited in a previous Office Action) in view of Erickson et al (US 2015/0196501 A1, cited in a previous Office Action) as applied to claims 1, 2, 6, 8, 9, 23-25, and 44 above, and further in view of Freeman (Psychoneuroendocrinology, 2003; 28(Suppl 3):25-37, cited in a previous Office Action) and Murrough et al (Am J Psychiatry, 2013; 170:1134-1142, cited in a previous Office Action).  
Regarding claim 7, the combined teachings of Weg and Erickson suggest a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising ketamine in a dose and treatment regimen that renders the instantly claimed dose and treatment regimen obvious (see above 103 rejection).  The cited art does not teach the symptom is refractory to treatment with antidepressants.  However, Weg does teach anxiety may also occur comorbidly with other mental disorders, such as with mixed-anxiety depression, or may be a symptom of them, such as in premenstrual dysphoric syndrome.
Freeman teaches irritability, anxiety/tension, and depression are common mood symptoms of PMS (Table 1) and depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD (Table 3).  
Moreover, Murrough teaches ketamine has shown rapid antidepressant effects; patients with treatment-resistant major depression experiencing a major depressive episode were randomly assigned under double-blind conditions to receive a single intravenous infusion of ketamine or midazolam in a 2:1 ratio; the ketamine group had greater improvement in the MADRS score than the midazolam group 24 hours after treatment (abstract).
As such, since Weg and Erickson teach a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; since Freeman teaches depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD; and since Murrough teaches treatment-resistant patients in a major-depressive episode showed a rapid antidepressant response to a single infusion of ketamine, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat anxiety/depression resistant to antidepressant treatment in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptoms include anxiety and depression comprising administering a combination comprising ketamine with an expectation of success, since the prior art establishes that anxiety/depression are common symptoms in PMDD and PMS and ketamine is useful for treating treatment resistant depression.
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1, cited in a previous Office Action) in view of Erickson et al (US 2015/0196501 A1, cited in a previous Office Action) as applied to claims 1, 2, 6, 8, 9, 23-25, and 44 above, and further in view of Wolfgang et al (WO 2007/137227 A1, cited in a previous Office Action).
As set forth above, the combined teachings of Weg and Erickson suggest a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising ketamine in a dose and treatment regimen that renders the instantly claimed dose and treatment regimen obvious (see above 103 rejection).  The cited art does not explicitly teach that the ketamine is administered during the day and/or evening.  
However, Wolfgang teaches a method for treating premenstrual dysphoric disorder or symptom thereof (claims 1 and 2); wherein the symptoms include irritability (claim 3), further comprising the administration of lloperidone or an active metabolite thereof in combination with an antidepressant (claim 5), wherein the antidepressant is an NMDA receptor antagonist (claim 6), wherein the antidepressant is the NMDA receptor antagonist ketamine (claim 7 and page 11, 4th paragraph).  Wolfgang further teaches in another illustrative embodiment, the invention comprises a kit comprising one or more pharmaceutical dosage units of an anti-psychotic and one or more pharmaceutical dosage units of an antidepressant, wherein, the anti-psychotic could be taken alone during the day and with the other agent or agents in the evening.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat administer the ketamine in the evening in view of the teachings of Wolfgang, thus resulting in the practice of the method of claim 42 with a reasonable expectation of success.


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weg (US 2014/0057988 A1, cited in a previous Office Action) in view of Erickson et al (US 2015/0196501 A1, cited in a previous Office Action) as applied to claims 1, 2, 6, 8, 9, 23-25, and 44 above, and further in view of Hashimoto et al (WO 2015/037248 A1, cited in a previous Office Action).
Regarding claim 45, as set forth above, the combined teachings of Weg and Erickson suggest a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising ketamine in a dose and treatment regimen that renders the instantly claimed dose and treatment regimen obvious (see above 103 rejection).  The cited art does not explicitly teach the ketamine is pure R-(-)-ketamine.    
However, Hashimoto teaches R(-)-ketamine or a pharmacologically acceptable salt thereof may be used as an agent to be used for treatment and/or prevention of depressive symptoms such as anxiety [0041]; R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used because of having less side effects found in S( + )-ketamine and RS( +/-)-ketamine; its dosage per day varies depending on the condition and body weight of a patient, the kind of a compound, an administration route, and the like; in terms of the amount of an active ingredient, it is desired that the dosage in the case of parenteral administration be from about 0.01 to 1,000 mg/person/day, preferably from 0.1 to 500 mg/person/day, and the dosage in the case of oral administration be from about 0.01 to 500 mg/person/day, preferably from 0.1 to 100 mg/person/day [0051].
As such, since Weg and Erickson teach a method for treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety comprising administering ketamine; since Freeman teaches depressed mood, anxiety/tension, and irritability are among the symptoms required to diagnose PMDD; and since Hashimoto teaches R(-)-ketamine is useful for treating symptoms including anxiety,  ketamine is known in the art to treat mood, anxiety, and expressive symptoms and R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used because of having less side effects found in S-(+)-ketamine and RS-(+/-)-ketamine, it would have been prima facie obvious to one of ordinary skill in the art to utilize R(-)-ketamine as the ketamine in the method of treating the symptom of premenstrual dysphoric disorder, anxiety, since the prior art teaches R(-)-ketamine has less side effects than S( + )-ketamine or racemic ketamine.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of R(-)-ketamine taught by Hashimoto as a starting point for optimizing the amount of R(-)-ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are useful for treating symptoms such as anxiety and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claim 45 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Wolfgang and Weg do not teach or suggest mucosal administration of ketamine in the treatment of symptoms resulting from a subject's menstrual cycle, when administered at an average daily dose of 1 mg to 500 mg. Wolfgang and Weg do not teach or suggest the use of ketamine for the treatment of PMS.  Freeman does not cure any of the deficiencies of Wolfgang or Weg. Freeman teaches the diagnostic criteria that may be monitored (e.g., depressed mood, anxiety/tension, mood swings, irritability, etc.) when diagnosing clinically significant premenstrual syndrome. See Freeman at Table 1. Freeman is silent with respect to the mucosal administration of ketamine at an average daily dose of 1 mg to 500 mg in the treatment of symptoms resulting from a subject's menstrual cycle. Freeman is also silent with respect to the treatment of PMS with ketamine. 


	Examiner’s response:
As set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising administering ketamine, including via transmucosal administration.  Regarding the argument that the cited references do not teach PMS, as set forth above, Freeman teaches premenstrual dysphoric disorder is a severe dysphoric form of PMS.  Thus, PMDD reads on PMS.
Regarding the amounts of ketamine of the instant claims, as set forth above, Erickson teaches emerging evidence supports the use of ketamine for treatment of mood, anxiety, and expressive symptoms in children with bipolar disorder [0022], ketamine is compounded into a mucosal atomization device which delivers 20 mg of atomized ketamine per 0.1 cc spray; the subject will self-administer (or administer with the help of a caregiver) ketamine every four to seven days; on the first administration, 2 sprays are administered; on subsequent administration days, one spray will be added to the dosage, unless the subject reaches treatment response as described herein [0040] and subject measures include Anxiety Depression and Mood Scale [0041].  Moreover, Erickson teaches a composition comprising ketamine [0031], wherein the composition is administered weekly, every two to seven days or on a daily basis [0034], the composition may be administered in an escalating dose [0034], wherein the dose administered comprises 20 to 120 mg ketamine, such dosage may be administered at regular intervals, for example daily, weekly, or every 1 to 7 days, every 2 to 6 days, every 3 to 5 days, or any combination thereof, the dosage may vary among individuals and may generally be a weekly dose with a supplemental dosage as needed [0035].  Moreover, Erickson teaches ketamine doses ranging from 30-120 mg per dose in 12 youth ages 6 to 19 years in open-label study resulted in improved symptoms in bipolar disorder.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to children and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Murrough does not cure any of the deficiencies of Wolfgang, or Weg, or Freeman, or any combination thereof. Murrough teaches treating subjects with a single dose of ketamine when the subject is exhibiting a major depressive episode and the subject suffers from antidepressant treatment-resistant major depression. Murrough is silent with respect to the mucosal administration of ketamine at an average daily dose of 1 mg to 500 mg in the treatment of symptoms resulting from a subject's menstrual cycle. Murrough is also silent with respect to the treatment of PMS. 

Examiner’s response:
As set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising administering ketamine, including via transmucosal administration.  As set forth above, Erickson teaches amounts of ketamine known to treat anxiety.  Murrough is relied upon to establish that it was known in the art that ketamine has rapid antidepressant effects and has been useful to treat patients with treatment-resistant major depression experiencing a major depressive episode.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat anxiety/depression resistant to antidepressant treatment in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptoms include anxiety and depression comprising administering a combination comprising ketamine with an expectation of success, since the prior art establishes that anxiety/depression are common symptoms in PMDD and PMS and ketamine is useful for treating treatment resistant depression.



Applicant argues: 
Erickson does not cure any of the deficiencies of Wolfgang, Weg, or any combination thereof. Erickson teaches rapidly decreasing symptoms (e.g., mood, anxiety, or aggression) in individuals (e.g., adults, or children) suffering from major depression or bipolar depression by intravenous infusion or intramuscular injection with ketamine. Erickson is silent with respect to the mucosal administration of ketamine at an average daily dose of 1 mg to 500 mg in the treatment of symptoms resulting from a subject's menstrual cycle. Erickson is also silent with respect to the treatment of PMS. 

Examiner’s response:
As set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising administering ketamine, including via transmucosal administration.  Regarding the argument that the cited references do not teach PMS, as set forth above, Freeman teaches premenstrual dysphoric disorder is a severe dysphoric form of PMS.  Thus, PMDD reads on PMS.  As set forth above, Erickson teaches amounts of ketamine known to treat anxiety and amounts that are safe in humans, particularly children, for treating anxiety.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of ketamine taught by Erickson as a starting point for optimizing the amount of ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are known to be safe to administer to children and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Hashimoto does not cure the deficiencies of Weg. Hashimoto teaches a pharmaceutical composition for preventing and treating a depressive symptom in a subject that has been diagnosed with depression using R(-)-ketamine that is substantially free of S(+)-ketamine. Hashimoto is silent with respect to the mucosal administration of ketamine at an average daily dose of 1 mg to 500 mg in the treatment of symptoms resulting from a subject's menstrual cycle. Hashimoto is also silent with respect to the treatment of PMS. 
 
Examiner’s response:
As set forth above, Weg teaches a method of treating premenstrual dysphoric syndrome wherein the symptom is anxiety comprising administering ketamine, including via transmucosal administration.  As set forth above, Erickson teaches amounts of ketamine known to treat anxiety and safe for use in children.  As set forth above, Hashimoto establishes that it was known in the art that R(-)-ketamine or a pharmacologically acceptable salt thereof may be used as an agent to be used for treatment and/or prevention of depressive symptoms such as anxiety and that R(-)-ketamine or a pharmaceutically acceptable salt thereof can be safely used because of having less side effects found in S( + )-ketamine and RS( +/-)-ketamine.  Moreover, Hashimoto teaches amounts of R(-)-ketamine useful for treating depression and anxiety.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to utilize R(-)-ketamine as the ketamine in the method of treating the symptom of premenstrual dysphoric disorder, anxiety, since the prior art teaches R(-)-ketamine has less side effects than S( + )-ketamine or racemic ketamine.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat utilize the doses of R(-)-ketamine taught by Hashimoto as a starting point for optimizing the amount of R(-)-ketamine for use in a method of treating premenstrual dysphoric disorder or symptom thereof; wherein the symptom is anxiety with an expectation of success, since the prior art establishes that these doses are useful for treating symptoms such as anxiety and because dosage and treatment regimen are result-effective variables.

  Conclusion
Claims 1, 2, 6-9, 23-26, 42, 44, and 45 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628    

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628